Exhibit 10.3

HAWKER BEECHCRAFT, INC.

2008 EMPLOYEE EQUITY INVESTMENT PLAN

EMPLOYEE SUBSCRIPTION AGREEMENT

AGREEMENT dated as of ******* **, 2008 by and between Hawker Beechcraft, Inc., a
Delaware corporation (the “Company”), and (****) the “Subscriber”).

Section 1. Agreement to Sell and Purchase Securities. Subscriber agrees to
purchase the number of shares of the common stock, par value $0.01 per share, of
the Company (“Common Stock”), at a purchase price of $**.** per share as are set
forth on the signature page hereto pursuant to the Hawker Beechcraft, Inc. 2008
Employee Equity Investment Plan (the “Plan”). The shares of Common Stock
subscribed for hereunder are referred to herein as “Shares.”

Section 2. Closing. The delivery of the Shares to the Subscriber, and/or book
entry of Subscriber’s holdings shall take place at a closing (the “Closing”) on
********* **, 2008 or at such other date as the Company and the Subscriber may
agree in writing. The Company retains the right, in its sole discretion, to hold
share certificates relating to the Shares in its possession. The Subscriber
shall pay for the Shares by check or by such other form of payment acceptable to
the Company within the time period provided in the applicable purchase policy
and procedure relating to the Shares. The time and date at and upon which the
Closing occurs is herein called the “Closing Date.”

Section 3. Representations and Warranties of Subscriber. The Subscriber
represents, warrants and agrees that:

(a) The Subscriber is acquiring the Shares to be acquired by him hereunder for
his own account, for investment and not with a view to the sale or distribution
thereof, nor with any present intention of distributing or selling the same.
Except as expressly provided in the Amended and Restated Shareholders Agreement,
dated May 3, 2007 by and between the Company and the other parties who are or
become signatories thereto (the “Shareholders Agreement”), the Subscriber will
have no right to Transfer (as defined below) the Shares and must bear the
economic risk of the Subscriber’s investment for an indefinite period of time.
The Shares have not been registered under the U.S. Securities Act of 1933, as
amended, and, therefore, there is not now and there may never be any public
market for the Shares. For the purposes of this Agreement, “Transfer” shall mean
any sale, transfer, assignment, exchange, grant of a participation in, gift,
hypothecation, encumbrance, pledge or other disposition by testamentary bequest,
inter vivos transfer or otherwise, whether direct or indirect.

(b) The Subscriber has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Shares and has had
full access to such other information concerning the Company as he has
requested.

(c) The Subscriber understands and acknowledges that (i) he is being issued the
Shares as part of his compensation for services to the Company and its
subsidiaries, and (ii) he would not be issued the Shares if he were not an
employee of the Company or one of its subsidiaries. The Subscriber hereby
acknowledges the receipt of the Plan and the Shareholders Agreement.

 

1



--------------------------------------------------------------------------------

(d) The Subscriber hereby acknowledges that the Company reserves the right to
limit the number of Shares employees may purchase to ensure that the aggregate
sales price of Shares sold in the United States under the Plan and any other
employee benefit plan with which the Plan is integrated does not exceed US
$5,000,000 in any consecutive twelve-month period.

(e) The Subscriber hereby acknowledges that any investment gain attributable to
ownership of the Shares will not be taken into consideration for any
compensation purpose.

Section 4. Transfer Provisions. The Subscriber and Company agree that the
Subscriber is entitled to certain tag along rights, is or may be subject to
certain obligations to Transfer his Shares under certain circumstances and is
subject to certain restrictions on his ability to Transfer his Shares, as
described in the Shareholders Agreement.

Section 5. Choice of Law. The corporate law of the state of Delaware will govern
all questions concerning the relative rights of the Company and its
stockholders. All other questions concerning the construction, validity and
interpretation of this Agreement and the exhibits hereto will be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of new York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.

Section 6. Assignment; Binding Effect; Third Party Beneficiaries. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by the Subscriber (whether by operation of law or otherwise) without
the prior written consent of the Company. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns. Each of the
Company’s subsidiaries and affiliates is a third party beneficiary under this
Agreement. Notwithstanding anything contained in this Agreement to the contrary,
nothing in this Agreement (other than as set forth in the preceding sentence),
express or implied, is intended to confer on any person other than the parties
hereto or their respective heirs, successors, executors, administrators and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

Section 7. Entire Agreement. This Agreement, the Plan and the Shareholders
Agreement constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings
(oral and written) among the parties with respect thereto.

Section 8. Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to

 

2



--------------------------------------------------------------------------------

the extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or otherwise
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

Section 9. Shareholders Agreement. The Subscriber agrees that, as a condition to
the purchase of the Shares hereunder, the Subscriber shall have become a party
to the Shareholders Agreement.

Section 10. Accredited Investor Status Representation of Subscriber. Please
check the box next to any of the following statements that apply:

 

  ¨ Your individual net worth, or joint net worth with your spouse, as of the
date hereof, exceeds $1,000,000;

 

  ¨ You had individual income in excess of $200,000 in each of the two most
recent years, or joint income with your spouse in excess of $300,000 in each of
those years, and have a reasonable expectation of reaching the same income level
in the current year; or

 

  ¨ None of the statements above apply.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

HAWKER BEECHCRAFT, INC. By:  

 

Name:   Title:  

 

Address for Notices: Hawker Beechcraft, Inc. 10511 East Central Avenue Wichita,
KS 67206 Attention: General Counsel SUBSCRIBER

 

Name:    

 

Number of Shares:  

 

 

Subscriber’s Address For Notices:

 

 

 

Subscriber’s Taxpayer I.D. No:

 

Country of Residence:

 

U.S. State of Residence (if applicable):

 

Signature page to Subscription Agreement